Exhibit 10.34

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
November ___, 2019 between FERRELLGAS PARTNERS, LP, a Delaware limited
partnership (the “Company”), and ________________ (“Indemnitee”).

RECITALS:

WHEREAS, highly competent persons have become more reluctant to serve business
enterprises as directors or officers or in other executive or management
capacities, including serving as a director, officer or agent for the general
partner of a limited partnership, unless they are provided with adequate
protection through insurance or indemnification against inordinate risks of
claims and actions against them arising out of their service to and activities
on behalf of the business enterprise;

WHEREAS, Ferrellgas, Inc., a Delaware corporation that is the sole general
partner of the Partnership (the “GP”) has determined that, in order to attract
and retain qualified individuals to provide services on behalf of the
Partnership, the Partnership will attempt to maintain on an ongoing basis, at
its sole expense, liability insurance to protect persons serving the Partnership
and its affiliates from certain liabilities.  Although the maintenance of such
insurance has been a customary and widespread practice among United States-based
business enterprises, the Partnership believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions.  At the same time, directors,
officers, and other persons in service to business enterprises are being
increasingly subjected to expensive and time-consuming litigation relating to,
among other things, matters that traditionally would have been brought only
against the business enterprise itself.  Section 6.7 of the Fifth Amended and
Restated Agreement of Limited Partnership of the Partnership ("LPA") requires
indemnification of the officers and directors of the Partnership and of the
GP.  Section 6.7 of the LPA expressly provides that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Partnership and persons such as the
Indemnitee with respect to indemnification;

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

WHEREAS, the GP has determined that the increased difficulty in attracting and
retaining such persons is detrimental to the best interests of the Partnership
and its partners and that the Partnership should act to assure such persons that
there will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Partnership
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Partnership and the GP on behalf of the
Partnership free from undue concern that they will not be so indemnified or have
expenses advanced;

WHEREAS, this Agreement is a supplement to and in furtherance of the Section 6.7
of the LPA and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of





- 1 -




Indemnitee thereunder; and

WHEREAS, Indemnitee does not regard the protection available under the Section
6.7 of the LPA and insurance as adequate in the present circumstances, and may
not be willing to serve, or to continue to serve, as an officer or director
without adequate protection, and the Partnership desires Indemnitee to serve in
such capacity.  Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Partnership on the condition that he
be so indemnified; and

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve, or to
continue to serve, as an officer, director, agent or representative of the GP in
connection with the provision of services to and to undertake activities
relating to the Partnership's business and affairs from and after the date
hereof, the parties hereto agree as follows:

1.         Indemnity of Indemnitee.  The Partnership hereby agrees to hold
harmless and indemnify Indemnitee to the fullest extent permitted by law, as
such may be amended from time to time.  In furtherance of the foregoing
indemnification, and without limiting the generality thereof.

(a)        Proceedings Other Than Proceedings by or in the Right of the
Partnership.  Indemnitee shall be entitled to the rights of indemnification
provided in this Section l(a) if, by reason of Indemnitee's Official Status (as
hereinafter defined), the Indemnitee is, or is threatened to be made, a party to
or participant in any Proceeding (as hereinafter defined) other than a
Proceeding by or in the right of the Partnership.  Pursuant to this Section
1(a), Indemnitee shall be indemnified against all Expenses (as hereinafter
defined), judgments, penalties, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee, or on Indemnitee's behalf, in connection
with such Proceeding or any claim, issue or matter therein, if the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Partnership, and with respect to any
criminal Proceeding, had no reasonable cause to believe the Indemnitee’s conduct
was unlawful.

(b)        Proceedings by or in the Right of the Partnership.  Indemnitee shall
be entitled to the rights of indemnification provided in this Section 1(b) if,
by reason of Indemnitee's Official Status, the Indemnitee is, or is threatened
to be made, a party to or participant in any Proceeding brought by or in the
right of the Partnership.  Pursuant to this Section 1(b), Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by the
Indemnitee, or on the Indemnitee’s behalf, in connection with such Proceeding if
the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Partnership;
provided,  however, if applicable law so provides, no indemnification against
such Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which Indemnitee shall have been adjudged to be liable to the
Partnership unless and to the extent that the Court of Chancery of the State of
Delaware shall determine that such indemnification may be made.

(c)        Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of Indemnitee's Official Status, a party to
and is successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified to the maximum extent permitted





- 2 -




by law, as such may be amended from time to time, against all Expenses actually
and reasonably incurred by Indemnitee or on Indemnitee's behalf in connection
therewith.  If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Partnership shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee's behalf in connection with each successfully resolved claim,
issue or matter.  For purposes of this Section 1(c) and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

2.         Additional Indemnity.  In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1 of this Agreement,
the Partnership shall and hereby does indemnify and hold harmless Indemnitee
against all Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by Indemnitee or on Indemnitee's behalf if, by
reason of Indemnitee's Official Status, Indemnitee is, or is threatened to be
made, a party to or participant in any Proceeding (including a Proceeding by or
in the right of the Partnership), including, without limitation, all liability
arising out of the negligence or active or passive wrongdoing of or attributed
to Indemnitee.  The only limitation that shall exist upon the Partnership’s
obligations pursuant to this Agreement shall be that the Partnership shall not
be obligated to make any payment to Indemnitee that is finally determined (under
the procedures, and subject to the presumptions, set forth in Sections 6 and 7
hereof) to be unlawful.

3.         Contribution.

(a)        Whether or not the indemnification provided in Sections 1 and 2
hereof is available, in respect of any threatened, pending or completed action,
suit or proceeding in which the Partnership is jointly liable with Indemnitee
(or would be if joined in such action, suit or proceeding), the Partnership
shall pay, in the first instance, the entire amount of any judgment or
settlement of such action, suit or proceeding without requiring Indemnitee to
contribute to such payment and the Partnership hereby waives and relinquishes
any right of contribution it may have against Indemnitee.  The Partnership shall
not enter into any settlement of any action, suit or proceeding in which the
Partnership is jointly liable with Indemnitee (or would be if joined in such
action, suit or proceeding) unless such settlement provides for a full and final
release of all claims asserted against Indemnitee and is otherwise reasonably
acceptable to Indemnitee and Indemnitee's counsel.  For all purposes of this
Agreement, "settlement" shall include any pretrial diversion agreement, deferred
prosecution agreement, non-prosecution agreement, corporate plea agreement or
similar arrangement with regulatory personnel or governmental prosecutors or
agencies.

(b)        Without diminishing or impairing the obligations of the Partnership
set forth in the preceding subparagraph, if, for any reason, Indemnitee shall
elect or be required to pay all or any portion of any judgment or settlement in
any threatened, pending or completed action, suit or proceeding in which the
Partnership is jointly liable with Indemnitee (or would be if joined in such
action, suit or proceeding), the Partnership shall contribute to the amount of
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Partnership and all officers, directors or
employees of the Partnership, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand,





- 3 -




and Indemnitee, on the other hand, from the transaction or events from which
such action, suit or proceeding arose; provided,  however, that the proportion
determined on the basis of relative benefit may, to the extent necessary to
conform to law, be further adjusted by reference to the relative fault of the
Partnership and all officers, directors or employees of the Partnership and the
GP other than Indemnitee who are jointly liable with Indemnitee (or would be if
joined in such action, suit or proceeding), on the one hand, and Indemnitee, on
the other hand, in connection with the transaction or events that resulted in
such expenses, judgments, fines or settlement amounts, as well as any other
equitable considerations which applicable law may require to be considered.  The
relative fault of the Partnership and all officers, directors or employees of
the Partnership and the GP, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, shall be determined by reference
to, among other things, the degree to which their actions were motivated by
intent to gain personal profit or advantage, the degree to which their liability
is primary or secondary and the degree to which their conduct is active or
passive.

(c)        The Partnership hereby agrees to fully indemnify and hold Indemnitee
harmless from, and advance all Expenses to Indemnitee in connection with, any
claims of or for contribution which may be brought by officers, directors, or
employees of the Partnership and the GP, other than Indemnitee, who may be
jointly liable with Indemnitee.

(d)        To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Partnership, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Partnership and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding and/or (ii) the
relative fault of the Partnership and the GP (and their respective directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).

4.         Indemnification for Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee's Official Status, a witness, or is made (or asked) to respond to
discovery requests, in any Proceeding to which Indemnitee is not a party,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee's behalf in connection therewith.

5.         Advancement of Expenses.  Notwithstanding any other provision of this
Agreement, the Partnership shall advance all Expenses incurred by or on behalf
of Indemnitee in connection with any Proceeding by reason of Indemnitee’s
Official Status within thirty (30) days after the receipt by the Partnership of
a statement or statements from Indemnitee requesting such advance or advances
from time to time, whether prior to or after final disposition of such
Proceeding.  Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee and shall include or be preceded or accompanied by a
written undertaking by or on behalf of Indemnitee to repay any Expenses advanced
if it shall ultimately be determined that Indemnitee is not entitled to be
indemnified against such Expenses.  Any advances and undertakings to repay
pursuant to this Section 5 shall be unsecured and interest free.





- 4 -




6.         Procedures and Presumptions for Determination of Entitlement to
Indemnification.  It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the Delaware
Revised Uniform Limited Partnership Act ("DRULPA") and public policy of the
State of Delaware.  Accordingly, the parties agree that the following procedures
and presumptions shall apply in the event of any question as to whether
Indemnitee is entitled to indemnification under this Agreement:

(a)        To obtain indemnification under this Agreement, Indemnitee shall
submit to the Partnership a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification.  The GP of the Partnership shall, promptly upon
receipt of such a request for indemnification, advise the Audit Committee of the
Partnership (as described and defined in the LPA) in writing that Indemnitee has
requested indemnification.  Notwithstanding the foregoing, any failure of
Indemnitee to provide such a request to the Partnership, or to provide such a
request in a timely fashion, shall not relieve the Partnership of any liability
that it may have to Indemnitee unless, and to the extent that, such failure
actually and materially prejudices the interests of the Partnership.

(b)        Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 6(a) hereof, a determination with respect to
Indemnitee’s entitlement thereto shall be made in the specific case by one of
the following four methods, which shall be at the election of the Audit
Committee or, with respect to (3) only, after the occurrence of a "change in
control" of the Company, at the election of the Indemnitee (1) by a majority
vote of the Audit Committee, even though less than a quorum, (2) by a
sub-committee of Audit Committee designated by a majority vote of the Audit
Committee, even though less than a quorum, (3) if there are no disinterested
members of the Audit Committee or if the Audit Committee so directs or at the
specific request of Indemnitee after the occurrence of a "change in control" of
the Company, by independent legal counsel in a written opinion to the Audit
Committee, a copy of which shall be delivered to the Indemnitee, or (4) if so
directed by the Audit Committee, by the holders of the Outstanding Units (as
defined in the LPA) of the Partnership.  For purposes hereof, disinterested
directors are those members of the Board who are not parties to the action, suit
or proceeding in respect of which indemnification is sought by Indemnitee.  For
purposes of this Section 6(b), "change in control" of the Company shall mean (i)
a change (whether occasioned by resignation or removal of directors in place as
of the date of this Agreement, by the addition of new directors or otherwise)
occurring after the date of this Agreement in the persons constituting a
majority of the Board of the GP or of the board of the GP's sole shareholder,
Ferrellgas Companies, Inc. ("FCI"); or (ii) the occurrence after the date of
this Agreement of an issuance, sale or other transfer or other disposition,
whether by merger, conversion transaction, foreclosure, reorganization or
otherwise, of shares or other securities that constitute 50% or more of the
outstanding shares of the GP or of FCI; or (iii) the occurrence after the date
of this Agreement of a sale, or other transfer, however effected, in one
transaction or in a series of related transactions, of all or substantially all
the assets of the GP, of FCI or of the Company.

(c)        If the determination of entitlement to indemnification is to be made
by Independent Counsel pursuant to Section 6(b) hereof, the Independent Counsel
shall be selected as provided in this Section 6(c).  The Independent Counsel
shall be selected by the Audit





- 5 -




Committee. Indemnitee may, within ten (10) days after such written notice of
selection shall have been given, deliver to the Partnership a written objection
to such selection; provided, however, that such objection may be asserted only
on the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 13 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected shall act as Independent Counsel.  If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit.  If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Partnership or Indemnitee may petition the Court of
Chancery of the State of Delaware or other court of competent jurisdiction for
resolution of any objection which shall have been made by the Indemnitee to the
Partnership’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 6(b) hereof.  The Partnership shall pay any and all reasonable
fees and expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 6(b) hereof, and the Partnership
shall pay all reasonable fees and expenses incident to the procedures of this
Section 6(c), regardless of the manner in which such Independent Counsel was
selected or appointed.

(d)        In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement.  Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing
evidence.  Neither the failure of the Partnership (including by the Audit
Committee or independent legal counsel) to have made a determination prior to
the commencement of any action pursuant to this Agreement that indemnification
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct, nor the identification by the Partnership in any settlement
of Indemnitee as a wrongdoer or other admission by the Partnership with respect
to Indemnitee in any settlement, nor an actual determination by the Partnership
(including by the Audit Committee or independent legal counsel) that Indemnitee
has not met such applicable standard of conduct, shall be a defense to the
action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

(e)        Without limiting the effects of the LPA, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Enterprise (as hereinafter defined), including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Enterprise.  In addition, the
knowledge and/or actions, or failure to act, of any director, officer, agent or
employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.  Whether or not
the foregoing provisions of this Section 6(e) are satisfied, it shall in any
event be presumed that Indemnitee has at all times acted in good faith and in a
manner he reasonably believed to be in or





- 6 -




not opposed to the best interests of the Partnership.  Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.

(f)         If the person, persons or entity empowered or selected under Section
6 to determine whether Indemnitee is entitled to indemnification shall not have
made a determination within sixty (60) days after receipt by the Partnership of
the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided,  however, that such sixty (60) day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making such determination with respect to entitlement to
indemnification in good faith requires such additional time to obtain or
evaluate documentation and/or information relating thereto; and provided
further, that the foregoing provisions of this Section 6(f) shall not apply if
the determination of entitlement to indemnification is to be made by the holders
of the Outstanding Units pursuant to Section 6(b) of this Agreement and if (A)
within fifteen (15) days after receipt by the Partnership of the request for
such determination, the Audit Committee resolves to submit such determination to
the holders of the Outstanding Units for their consideration at an annual
meeting thereof to be held within seventy five (75) days after such receipt and
such determination is made thereat, or (B) a special meeting of holders of the
Outstanding Units is called within fifteen (15) days after such receipt for the
purpose of making such determination, such meeting is held for such purpose
within sixty (60) days after having been so called and such determination is
made thereat.

(g)        Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination.  Any Independent Counsel, member of
the Audit Committee or holders of the Outstanding Units of the Partnership shall
act reasonably and in good faith in making a determination regarding the
Indemnitee’s entitlement to indemnification under this Agreement.  Any costs or
expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the person, persons or entity making such determination
shall be borne by the Partnership (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Partnership hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

(h)        The Partnership acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty.  In the event that any
action, claim or proceeding to which Indemnitee is a party is resolved in any
manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding.  Anyone seeking to





- 7 -




overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.

(i)         The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement, corporate plea agreement, pretrial
diversion agreement, deferred prosecution agreement, non-prosecution agreement
or conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in good faith and in a manner which he reasonably
believed to be in or not opposed to the best interests of the Partnership or,
with respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that his conduct was unlawful.

7.         Remedies of Indemnitee.

(a)        In the event that (i) a determination is made pursuant to Section 6
of this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) of this Agreement within ninety (90) days after
receipt by the Partnership of the request for indemnification, (iv) payment of
indemnification is not made pursuant to this Agreement within ten (10) days
after receipt by the Partnership of a written request therefor, or (v) payment
of indemnification is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification or such determination
is deemed to have been made pursuant to Section 6 of this Agreement, Indemnitee
shall be entitled to an adjudication in an appropriate court of the State of
Delaware, or in any other court of competent jurisdiction, of Indemnitee’s
entitlement to such indemnification.  Indemnitee shall commence such proceeding
seeking an adjudication within one hundred eighty (180) days following the date
on which Indemnitee first has the right to commence such proceeding pursuant to
this Section 7(a).  The Partnership shall not oppose Indemnitee’s right to seek
any such adjudication.

(b)        In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 6(b).

(c)        If a determination shall have been made pursuant to Section 6(b) of
this Agreement that Indemnitee is entitled to indemnification, the Partnership
shall be bound by such determination in any judicial proceeding commenced
pursuant to this Section 7, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
misstatement not materially misleading in connection with the application for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

(d)        In the event that Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of the Indemnitee's rights under, or to recover damages
for breach of, this Agreement, or to recover under any directors’ and officers’
liability insurance policies maintained by the Partnership, the Partnership
shall pay on Indemnitee's behalf, in advance, any and all expenses (of the types
described in the definition of Expenses in Section 13 of this





- 8 -




Agreement) actually and reasonably incurred by Indemnitee in such judicial
adjudication, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of expenses or insurance recovery.

(e)        The Partnership shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Partnership is bound by all the provisions
of this Agreement.  The Partnership shall indemnify Indemnitee against any and
all Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Partnership of a written request therefore) advance, to the
extent not prohibited by law, such expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Partnership under this Agreement
or under any directors' and officers' liability insurance policies maintained by
the Partnership, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of Expenses or insurance recovery,
as the case may be.

(f)         Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.

8.         Non-Exclusivity; Survival of Rights; Insurance; Primacy of
Indemnification; Subrogation.

(a)        The rights of indemnification as provided by this Agreement shall not
be deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the LPA, any agreement, a vote of the holders of
the Outstanding Units, a resolution of directors of the GP, or otherwise.  No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Official Status prior
to such amendment, alteration or repeal.  To the extent that a change in the
DRULPA, whether by statute or judicial decision, permits greater indemnification
than would be afforded currently under the LPA and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change.  No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

(b)        To the extent that the Partnership maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents or fiduciaries of the Partnership or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
that such person serves at the request of the Partnership, Indemnitee shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any director, officer, employee,
agent or fiduciary under such policy or policies.  If, at the time of the
receipt of a notice of a claim pursuant to the terms hereof, the Partnership has
directors' and officers' liability insurance in effect, the Partnership shall
give





- 9 -




prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies.  The
Partnership shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies.

(c)        The Partnership hereby acknowledges that Indemnitee has certain
rights to indemnification, advancement of expenses and/or insurance provided by
or on behalf of the GP.  The Partnership hereby agrees (i) that it is the
indemnitor of first resort (i.e., its obligations to Indemnitee are primary and
any obligation of the GP to advance expenses or to provide indemnification for
the same expenses or liabilities incurred by Indemnitee are secondary), (ii)
that it shall be required to advance the full amount of expenses incurred by
Indemnitee and shall be liable for the full amount of all Expenses, judgments,
penalties, fines and amounts paid in settlement to the extent legally permitted
and as required by the terms of this Agreement and Section 6.7 of the LPA,
without regard to any rights Indemnitee may have against the GP, and (iii)  that
it irrevocably waives, relinquishes and releases the GP from any and all claims
against the GP for contribution, subrogation or any other recovery of any kind
in respect thereof.  The Partnership further agrees that no advancement or
payment by the GP on behalf of Indemnitee with respect to any claim for which
Indemnitee has sought indemnification from the Partnership shall affect the
foregoing and the GP shall have a right of contribution and/or be subrogated to
the extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Partnership.  The Partnership and Indemnitee agree that
the GP is an express third party beneficiary of the terms of this Section 8(c).

(d)        Except as provided in paragraph (c) above, in the event of any
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee (other than against
the GP), who shall execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(e)        The Partnership shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

(f)         The Partnership's obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Partnership
as a director, officer, employee or agent of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise shall be reduced
by any amount Indemnitee has actually received as indemnification or advancement
of expenses from such other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise.

9.         Exception to Right of Indemnification. Notwithstanding any provision
in this Agreement, the Partnership shall not be obligated under this Agreement
to make any indemnity in connection with any claim made against Indemnitee:

(a)        for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision, provided, that





- 10 -




the foregoing shall not affect the rights of Indemnitee or the Fund Indemnitors
set forth in Section 8(c) above; or

(b)        for an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Partnership within the meaning
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or

(c)        in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Partnership or its directors,
officers, employees or other indemnitees, unless (i) the GP authorized the
Proceeding (or any part of any Proceeding) prior to its initiation, or (ii) the
Partnership provides the indemnification, in its sole discretion, pursuant to
the powers vested in the Partnership under applicable law.

10.       Duration of Agreement.  All agreements and obligations of the
Partnership contained herein shall continue during the period Indemnitee is an
officer or director of the GP or the Partnership (or is or was serving at the
request of the Partnership as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise) and for a
further period of four (4) years and shall continue thereafter so long as
Indemnitee shall be subject to any Proceeding (or any proceeding commenced under
Section 7 hereof) by reason of his Official Status, whether or not he is acting
or serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement.  This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Partnership), assigns,
spouses, heirs, executors and personal and legal representatives.

11.       Security.  To the extent requested by Indemnitee and approved by the
GP, the Partnership may at any time and from time to time provide security to
Indemnitee for the Partnership’s obligations hereunder through an irrevocable
bank line of credit, funded trust or other collateral.  Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of the Indemnitee.

12.       Enforcement.

(a)        The Partnership expressly confirms and agrees that it has entered
into this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as an officer or director of the Partnership and
agent of the Partnership with respect to the MLP, and the Partnership
acknowledges that Indemnitee is relying upon this Agreement in serving as an
officer or director of the Partnership and agent of the Partnership with respect
to the MLP.

(b)        This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof.





- 11 -




(c)        The Partnership shall not seek from a court, or agree to, a "bar
order" which would have the effect of prohibiting or limiting the Indemnitee's
rights to receive advancement of expenses under this Agreement.

13.       Definitions.  For purposes of this Agreement:

(a)        “Official Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Partnership, the GP or of
any other corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise that such person is or was serving at the express written
request of the Partnership.  Proceedings relating to acts or omissions of
Indemnitee as a GP representative or agent in the affairs of the Partnership
are, for all purposes of this Agreement, deemed to be Proceedings made against
Indemnitee by reason of Indemnitee's Official Status.

(b)        “Enterprise” shall mean the Partnership and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
that Indemnitee is or was serving at the express written request of the
Partnership as a director, officer, employee, agent or fiduciary.

(c)        “Expenses” shall include all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding, or responding to, or objecting to, a request to provide
discovery in any Proceeding.  Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding and any federal, state,
local or foreign taxes imposed on the Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersede as bond, or other appeal bond or its equivalent.  Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

(d)        “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent (i) the Partnership or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Partnership or Indemnitee in an action to determine Indemnitee’s
rights under this Agreement.  The Partnership agrees to pay the reasonable fees
of the Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.





- 12 -




 (e)        “Proceeding” includes any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Partnership or otherwise
and whether civil, criminal, administrative or investigative, in which
Indemnitee was, is or will be involved as a party or otherwise, by reason of his
or her Official Status, by reason of any action taken by Indemnitee or of any
inaction on his part while acting in his or her Official Status; in each case
whether or not he is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement; including one pending on or before the date of this Agreement,
but excluding one initiated by an Indemnitee pursuant to Section 7 of this
Agreement to enforce his rights under this Agreement.

14.       Severability.  The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.  Without limiting the generality of the foregoing, this Agreement is
intended to confer upon Indemnitee indemnification rights to the fullest extent
permitted by applicable laws.  In the event any provision hereof conflicts with
any applicable law, such provision shall be deemed modified, consistent with the
aforementioned intent, to the extent necessary to resolve such conflict.

15.       Modification and Waiver.  No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

16.       Notice By Indemnitee.  Indemnitee agrees promptly to notify the
Partnership in writing upon being served with or otherwise receiving any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification covered hereunder.  The failure to so notify the Partnership
shall not relieve the Partnership of any obligation which it may have to
Indemnitee under this Agreement or otherwise unless and only to the extent that
such failure or delay materially prejudices the Partnership.

17.       Notices.  All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent:

(a)        To Indemnitee at the address set forth below Indemnitee signature
hereto.

(b)        To the Partnership at:

One Liberty Plaza





- 13 -




Liberty, MO 64068
Attention: General Counsel

or to such other address as may have been furnished to Indemnitee by the
Partnership or to the Partnership by Indemnitee, as the case may be.

18.       Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same the same instrument.  Counterparts
may be delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

19.       Headings.  The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

20.       Governing Law and Consent to Jurisdiction.  This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. The Partnership and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or inconvenient forum.

SIGNATURE PAGE TO FOLLOW





- 14 -




IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

 

 

 

 

    

FERRELLGAS PARTNERS, L.P.

 

 

 

 

 

 

 

 

By: FERRELLGAS, INC., its Sole General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

- 15 -

